                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

AARON P. BOSTWICK, SR.,

               Plaintiff,                                    Case No. 2:18-cv-00831-MK

               v.                                            ORDER

C. PETERS, DIRECTOR ODOC,
T. BOWSER, SUPERINTENDENT TRCI,
et al, OREGON DEPARTMENT OF
CORRECTIONS,


            Respondent.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Jolie A. Russo filed a Findings and Recommendation (ECF No. 19),

and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, I reviewed the legal principles de novo. United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is

correct.

       Magistrate Judge Russo’s Findings and Recommendation (ECF No. 19) is adopted in full.

Defendants’ Motion to Dismiss for Failure to State a Claim (ECF No. 15) is GRANTED and the



1 –ORDER
case is DISMISSED without prejudice. Plaintiff’s Motions for Preliminary Injunction (ECF Nos.

3 and 18) are DENIED.

       IT IS SO ORDERED.

       DATED this 4th day of March, 2019.



                                           s/Michael J. McShane            _
                                           Michael McShane
                                           United States District Judge




2 –ORDER
